IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 June 19, 2008
                                No. 07-20845
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

RICHARD H BAGGETT

                                           Plaintiff-Appellant

v.

UNITED STATES CONGRESS

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CV-2478


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Richard H. Baggett, Texas prisoner # 507596, appeals the dismissal of his
Bivens1 suit as frivolous pursuant to 28 U.S.C. § 1915A(b)(1). The district court
held that Baggett’s claims were barred by the doctrine of legislative immunity
and, alternatively, Heck v. Humphrey, 512 U.S. 477 (1994).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
       Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403
U.S. 388 (1971).
                                  No. 07-20845

      Baggett has failed to assign error to or brief these issues. His failure to
brief the dispositive issues has waived their review. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993). Baggett has instead moved for appointment of
counsel, consolidation of the instant case with a habeas action, supplementation
of the record, and transcripts at the government’s expense. This court has
previously denied Baggett the appointment of counsel in this case. Baggett v.
United States Congress, No. 07-20845 (5th Cir. Feb. 1, 2008) (unpublished).
Given that he has not shown that his appeal has arguable merit, all of Baggett’s
outstanding motions are denied.
      Because Baggett’s appeal is without arguable merit, it is frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).         Accordingly, it is
dismissed. See 5TH CIR. R. 42.2. The district court’s dismissal of his complaint
and this court’s dismissal of his appeal both count as strikes for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).
Baggett is cautioned that if he accumulates three strikes, he will no longer be
allowed to proceed in forma pauperis in any civil action or appeal filed while he
is detained or incarcerated in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED;
SANCTION WARNING ISSUED.




                                       2